In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 15-496V
                                   (not to be published)

*****************************
ENRIQUE RODRÍGUEZ LUNA,     *                               May 5, 2017
                            *
                            *                               Joint Stipulation of Dismissal;
                Petitioner, *                               Rule 21(a); No Judgment; Order
                            *                               Concluding Proceedings
          v.                *
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

                          ORDER CONCLUDING PROCEEDINGS

        On May 5, 2017, pursuant to Vaccine Rule 21(a)(1)(B), the parties filed a joint stipulation
stating that above-captioned case should be dismissed.

       Accordingly, pursuant to Vaccine Rule 21(a)(3), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

   IT IS SO ORDERED.

                                                             /s/ Brian H. Corcoran
                                                               Brian H. Corcoran
                                                               Special Master